Exhibit 10.65

FORM OF WARRANT – NOT A VALID CERTIFICATE

NEITHER THIS WARRANT AGREEMENT NOR THE SECURITIES REPRESENTED BY THIS WARRANT
AGREEMENT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
THE SECURITIES LAWS OF ANY STATE. THIS WARRANT AGREEMENT AND, UPON ACQUISITION,
THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT
BE SOLD, OFFERED FOR SALE OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL IN FORM AND FROM COUNSEL
REASONABLY ACCEPTABLE TO CASTLE BRANDS THAT THE TRANSACTION SHALL NOT RESULT IN
A VIOLATION OF STATE OR FEDERAL SECURITIES LAWS.

WARRANT AGREEMENT

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] DATE: [spacer.gif] [spacer.gif] November 10, 2006 [spacer.gif]
[spacer.gif]     [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
PARTIES: [spacer.gif] [spacer.gif] [Name]
[Address] [spacer.gif] [spacer.gif] (‘‘Investor’’)   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif] Castle Brands Inc.
570 Lexington Avenue, 29th Floor
New York, New York 10022 [spacer.gif] [spacer.gif] (‘‘Castle Brands’’)
[spacer.gif]

RECITALS:

1.    Castle Brands owns all the capital stock of its U.S. subsidiary, Castle
Brands (USA) Corp., a Delaware corporation (the ‘‘U.S. Subsidiary’’).

2.    The U.S. Subsidiary is offering for sale at par up to a maximum $5,340,000
principal amount 9% Senior Secured Notes, Series 2006 due May 31, 2009 (the
‘‘Notes’’) in a private placement transaction exempt under federal and state
securities laws.

3.    The board of directors of Castle Brands believes that it is in the best
interests of Castle Brands and its U.S. Subsidiary to enable the sale of the
Notes by offering to each Note purchaser (‘‘Investor’’) the rights to purchase
(such right is hereinafter referred to as the ‘‘Warrant Rights’’) under this
Warrant Agreement forty (40) shares of Castle Brands common stock, $.01 par
value per share (‘‘Common Stock’’), for each $1,000 principal amount of Notes
subscribed to by Investor and purchased from the U.S. Subsidiary.

4.    The Notes and Warrant Rights are offered in tandem (together, the
‘‘Securities’’) to a limited number of accredited investors in compliance with
applicable exemptions from state and federal securities laws.

5.    Following the purchase by Investor, the Warrant Rights and Notes will be
separate securities, such that, among other things, (i) each of the Securities
will be issued by a separate entity pursuant to separate documentation and will
constitute the primary obligation of the issuing entity, (ii) each of the
Securities will be transferable without requiring transfer of the other
Security, and (iii) the Warrant Agreement and Warrant Rights will survive the
payment of the Notes.

NOW, THEREFORE, in consideration of Investor's purchase of the Notes and the
benefit therefrom that will inure to Castle Brands, and the mutual agreements
contained herein, the parties agree as follows:

Section 1    GRANT AND ACCEPTANCE OF WARRANT AGREEMENT

Castle Brands grants and delivers this Warrant Agreement to Investor entitling
it and its permitted transferees under Section 4.3 below, subject to the terms
and conditions set forth in this Warrant


--------------------------------------------------------------------------------


Agreement, to purchase from the date of this Warrant Agreement to March 31, 2012
(the ‘‘Expiration Date’’),
                                            (            ) shares of Castle
Brands Common Stock at the purchase price of U.S. $8.00 per share (subject to
adjustment as hereafter provided), upon presentation of this Warrant Agreement
and payment of the purchase price in cash, certified check or bank draft payable
to Castle Brands or other form of payment acceptable to Castle Brands at the
office of Castle Brands at the address indicated above. Investor accepts and
agrees to the terms and conditions of this Warrant Agreement.

Section 2    DURATION AND EXERCISE OF WARRANT AGREEMENT

2.1    Term.    This Warrant Agreement shall become void unless it is exercised
and payment of the purchase price is made prior to the Expiration Date.

2.2    Exercise of Warrant Agreement.    This Warrant Agreement may be exercised
during its exercise period by Investor, and at its option, as to the whole at
any time or in part from time to time. If this Warrant Agreement is exercised
for less than the maximum number of shares of Common Stock purchasable upon the
exercise hereof, Castle Brands shall issue to Investor a new warrant agreement
of like tenor and date representing the right to purchase a number of shares of
Common Stock equal to the difference between the number of shares purchasable
upon full exercise of this Warrant Agreement and the number of shares that were
purchased upon the exercise of this Warrant Agreement. To be exercised, this
Warrant Agreement must be surrendered by Investor for cancellation at the office
of Castle Brands accompanied with written instructions as to the number of
shares to be purchased and the payment of the purchase price.

2.3    Investment Interest.    Unless the shares to be acquired hereunder have
been registered under applicable securities laws and a representation for
investment intent is not needed to comply with the securities laws, if required
by Castle Brands at the time of any exercise of this Warrant Agreement, as a
condition to such exercise, Investor shall enter into an agreement with Castle
Brands in form reasonably satisfactory to counsel for Castle Brands by which
Investor (1) shall represent that it is an ‘‘accredited investor’’ as defined by
Rule 501 of Regulation D promulgated under the Securities Act of 1933, as
amended (the ‘‘Securities Act’’), and the shares are being acquired for
Investor's own account for investment and not with a view to, or for sale in
connection with, any resale or distribution of such shares, and (2) shall agree
that, if Investor should decide to sell, transfer, or otherwise dispose of any
of such shares, Investor may do so only in accordance with this Warrant
Agreement and applicable securities laws.

2.4    Conversion Notice.    The Warrant Agreement may be exercised by Investor,
at any time or from time to time, prior to the Expiration Date, on any business
day by delivering a written notice of the exercise of this Warrant Agreement
(the ‘‘Conversion Notice’’) to Castle Brands at its principal office specifying
(i) the total number of shares Investor will purchase pursuant to such
conversion and (ii) a place and date not less than five nor more than 30 days
from the date of the Conversion Notice for the closing of such purchase.

Section 3    COVENANTS OF CASTLE BRANDS

3.1    Reservation of Stock.    Castle Brands covenants that, while this Warrant
Agreement is exercisable, it shall reserve a sufficient number of shares to
provide for the delivery of shares pursuant to the exercise of this Warrant
Agreement.

3.2    Validly Issued Stock.    Castle Brands covenants and agrees that all
shares of Common Stock that may be issued upon the exercise of this Warrant
Agreement shall, upon issuance, be duly and validly issued, fully paid and
nonassessable, and free from all taxes, liens and charges with respect to the
purchase and the issuance of the shares.

3.3    Due Authorization.    Castle Brands covenants that all acts and things
necessary have been done and performed to make this Warrant Agreement, when
executed on behalf of Castle Brands, the valid, binding and legal obligation of
Castle Brands and to authorize the execution and delivery of this Warrant
Agreement, and Castle Brands covenants that all acts and things necessary will
have been done and performed prior to the issuance of the shares of Common Stock
purchasable under this Warrant Agreement to make such issuance a duly
authorized, valid and legal act of Castle Brands.

2


--------------------------------------------------------------------------------


Section 4    RESTRICTIONS ON TRANSFERABILITY

4.1    Transfer Restrictions.    Unless and until registered or an exemption is
available from such registration, this Warrant Agreement, the Warrant Rights,
the shares of Common Stock purchased upon exercise of this Warrant Agreement
(‘‘Purchased Shares’’) and purchasable upon exercise of this Warrant Agreement
(‘‘Underlying Shares’’) shall not be sold, assigned, transferred or pledged
except upon the conditions specified in Section 4 of this Warrant Agreement,
which conditions are intended to ensure compliance with the provisions of the
applicable federal and state securities laws.

4.2    Securities Compliance.    Investor represents that it is an ‘‘accredited
investor’’ as defined by Rule 501 of Regulation D promulgated under the
Securities Act and acquiring the Warrant Rights and the Underlying Shares for
its own account for investment, and not with the view to, or for resale in
connection with, any distribution thereof. Investor understands that the Warrant
Rights and the Underlying Shares have not been registered under the Securities
Act or any applicable state securities laws by reason of specific exemptions
from the registration provisions of those securities laws, the availability of
which depends upon, among other things, the bona fide nature of the investment
intent and the accuracy of Investor's representation herein. Investor
acknowledges that this Warrant Agreement, the Purchased Shares and the
Underlying Shares must be held indefinitely, unless subsequently registered
under the Securities Act or unless an exemption from registration is available.

4.3    Transferees Bound By This Warrant Agreement.    Notwithstanding anything
else to the contrary stated in this Warrant Agreement, no transfer of the
Warrant Agreement or the Warrant Rights shall be made unless the transferee
executes a counterpart copy of this Warrant Agreement, as amended, pursuant to
which the transferee agrees to be bound by the provisions of this Warrant
Agreement, as amended; provided, however, that this Section 4.3 shall not apply
to the extent that either the Underlying Shares or the Purchased Shares are
registered under applicable securities laws.

4.4    Notice of Proposed Transfers.    Prior to any proposed sale, assignment,
transfer or pledge of this Warrant Agreement, Underlying Shares or Purchased
Shares, unless there is in effect a registration statement under the Securities
Act, covering the proposed transfer, Investor shall give written notice to
Castle Brands of its intention to effect such transfer, sale, assignment or
pledge. Each such notice shall describe the manner and circumstances of the
proposed transfer, sale, assignment or pledge in sufficient detail and, if
Castle Brands reasonably so requests, shall be accompanied at Investor's expense
by either (i) a written opinion of legal counsel in form and from counsel
reasonably acceptable to Castle Brands which states that the proposed transfer
of this Warrant Agreement, Underlying Shares or Purchased Shares may be effected
without registration under the Securities Act or (ii) a ‘‘no action’’ letter
from the Securities and Exchange Commission (the ‘‘Commission’’) to the effect
that the transfer of such securities without registration will not result in a
recommendation by the staff of the Commission that action be taken with respect
thereto, whereupon the holder of such Warrant Agreement, Underlying Shares or
Purchased Shares shall be entitled to transfer such Warrant Agreement,
Underlying Shares or Purchased Shares in accordance with the terms of the notice
delivered by Investor to Castle Brands. Each certificate evidencing the
Purchased Shares transferred as above provided shall bear the appropriate
restrictive legends set forth in this Warrant Agreement, except that such
certificate shall not bear such restrictive legends if, in the opinion of
counsel for Castle Brands, such legends are not required in order to establish
compliance with any provisions of the Securities Act.

4.5    Restrictive Legends.    Each certificate representing the Purchased
Shares and any other securities issued in respect of the Purchased Shares upon
any stock split, stock dividend, recapitalization, merger, consolidation or
similar event unless the same are registered prior to exercise of this Warrant
Agreement, shall be stamped or otherwise imprinted with a legend in
substantially the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, OFFERED FOR
SALE OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND

3


--------------------------------------------------------------------------------


ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL IN FORM AND FROM
COUNSEL REASONABLY ACCEPTABLE TO CASTLE BRANDS THAT THE TRANSACTION SHALL NOT
RESULT IN A VIOLATION OF STATE OR FEDERAL SECURITIES LAWS.

Investor consents to Castle Brands making a notation on its records and giving
instructions to any transfer agent of the Purchased Shares in order to implement
the restrictions on transfer established in this Warrant Agreement.

4.6    Modification of this Section.    If a registration statement under the
Securities Act is hereafter filed with respect to this Warrant Agreement,
Purchased Shares or the Underlying Shares, the provisions in this Warrant
Agreement that would otherwise be required by this Section 4 shall be
appropriately modified or eliminated.

4.7    Otherwise Transferable.    Subject to the transfer conditions set forth
in this Section 4, this Warrant Agreement and the Warrant Rights, the Underlying
Shares or Purchased Shares are transferable, in whole or in part, without charge
to Investor, upon surrender of this Warrant at the principal office of Castle
Brands.

Section 5    ANTI-DILUTION ADJUSTMENTS

5.1    Adjustment of Exercise Price and Number of Shares.    In order to prevent
dilution of the Warrant Rights granted under this Warrant Agreement, the
purchase price of each Underlying Share (the ‘‘Exercise Price’’) shall be
subject to adjustment from time to time as provided in this Section 5, and the
number of shares obtainable upon exercise of this Warrant Agreement shall be
subject to adjustment from time to time as provided in this Section 5.

5.2    Subdivision or Combination of Shares.    If Castle Brands at any time
subdivides (by any stock split or recapitalization) one or more classes of its
outstanding shares of its Common Stock into a greater number of shares, the
Exercise Price in effect immediately prior to such subdivision shall be
proportionately reduced and the number of Underlying Shares obtainable upon
exercise of this Warrant shall be proportionately increased. If Castle Brands at
any time combines (by reverse stock split or otherwise) its outstanding shares
of its Common Stock into a smaller number of shares, the Exercise Price in
effect immediately prior to such combination shall be proportionately increased
and the number of Underlying Shares obtainable upon exercise of this Warrant
shall be proportionately decreased.

5.3    Reorganization, Reclassification, Consolidation, Merger or Sale.    Any
recapitalization, reorganization, reclassification, consolidation, merger, sale
of all or substantially all of Castle Brands's assets or other transaction,
which in each case is effected in such a way that the holders of Common Stock
are entitled to receive (either directly or upon subsequent liquidation) stock,
securities or assets with respect to or in exchange for shares of Common Stock
is referred to herein as an ‘‘Organic Change.’’ Prior to the consummation of any
Organic Change, Castle Brands shall make appropriate provision (in form and
substance satisfactory to Investor) to insure that Investor shall thereafter
have the right, in lieu of or in addition to (as the case may be) the Underlying
Shares immediately theretofore acquirable upon the exercise of this Warrant
Agreement, to receive such shares of stock, securities or assets as may be
issued or payable with respect to or in exchange for the number of shares of
Common Stock immediately theretofore acquirable upon exercise of this Warrant
Agreement had such Organic Change not taken place. In any such case, Castle
Brands shall make appropriate provision (in form and substance satisfactory to
Investor) with respect to Investor's rights and interests to insure that the
provisions of this Section 5 shall thereafter be applicable to this Warrant
Agreement (including, in the case of any such consolidation, merger or sale in
which the successor entity or purchasing entity is other than Castle Brands, an
immediate adjustment of the Exercise Price to the value for the shares reflected
by the terms of such consolidation, merger or sale, and a corresponding
immediate adjustment in the number of Underlying Shares acquirable and
receivable upon exercise of this Warrant Agreement, if the value so reflected is
less than the Exercise Price in effect immediately prior to such consolidation,
merger or sale).

5.4    Notices.

(i)    Immediately upon any adjustment of the Exercise Price, Castle Brands
shall give written notice thereof to Investor, setting forth in reasonable
detail and certifying the calculation of such adjustment.

4


--------------------------------------------------------------------------------


(ii)    Castle Brands shall give written notice to Investor at least 20 days
prior to the date on which Castle Brands closes its books or takes a record (A)
with respect to any dividend or distribution upon the shares of Common Stock,
(B) with respect to any pro rata subscription offer to holders of shares of
Common Stock or (C) for determining rights to vote with respect to any Organic
Change, dissolution or liquidation.

(iii)    Castle Brands shall also give written notice to Investor at least 20
days prior to the date on which any Organic Change, dissolution or liquidation
shall take place.

Section 6    LIMITED REGISTRATION RIGHTS

6.1    Limited Registration Rights.

6.1.1    None of this Warrant Agreement, the Purchased Shares or the Underlying
Shares has been registered under the securities laws of any jurisdiction.

6.1.2    Except as specifically provided for in Section 6.1 of this Warrant
Agreement, Castle Brands is not obligated to register the Warrant Agreement, the
Purchased Shares or the Underlying Shares.

6.1.3    If Castle Brands shall determine to register any of its shares of
Stock, either for its own account or the account of a holder (as hereinafter
defined) other than (x) a registration relating solely to employee benefit plans
or (y) a registration relating solely to a Commission Rule 145 transaction,
Castle Brands will:

(i)    promptly give to Investor written notice thereof; and

(ii)    include in such registration (and any related qualification under blue
sky laws or other compliance), and in any underwriting involved therein, all
Purchased Shares and Underlying Shares (not previously disposed of) specified in
a written request or requests made within 30 days after receipt of such written
notice from Castle Brands by any Investor (‘‘Registrable Securities’’).

6.1.4    Underwriting.    If the registration of which Castle Brands gives
notice is for a registered public offering involving an underwriting, Castle
Brands shall so advise Investor as a part of the written notice given pursuant
to this Section 6.1. In such event, the right of Investor to registration
pursuant to this Section 6.1 shall be conditioned upon Investor's participation
in such underwriting and the inclusion of Registrable Securities in the
underwriting to the extent provided herein. All holders proposing to distribute
their securities through such underwriting shall (together with Castle Brands
and the Investors distributing their shares of Registrable Securities through
such underwriting) enter into an underwriting agreement in customary form with
the managing underwriter selected for such underwriting by Castle Brands and
may, at their option, require that any or all of the representations and
warranties by, and the other agreements on the part of, Castle Brands to and for
the benefit of such underwriters also be made to and for their benefit and that
any or all of the conditions precedent to the obligations of such underwriters
under such underwriting agreement also be conditions precedent to their
obligations. No Investor other than an Investor who, together with its
affiliates (within the meaning of Rule 12b-2 under the Securities and Exchange
Act of 1934, as amended (the ‘‘Exchange Act’’), owns at least a majority of the
outstanding capital stock of Castle Brands (on an as-converted basis, if
applicable) shall be required to make any representations or warranties to or
agreements with Castle Brands or the underwriters other than representations,
warranties or agreements regarding such Investor and its ownership of the shares
of capital stock being registered on its behalf and such Investor's intended
method of distribution and any other representation required by law.
Notwithstanding any other provision of this Section 6.1.4, if the managing
underwriter determines that marketing factors require a limitation of the number
of shares of Registrable Securities to be underwritten, the managing underwriter
may limit the number of Registrable Securities to be included in the
registration and underwriting (up to the exclusion of all Registrable
Securities), on a pro rata basis based on the total number of shares of capital
stock of Castle Brands (including Registrable Securities) (on an as-converted
basis) requested to be included in such registration. To facilitate the
allocation of capital stock in accordance with the above provisions, Castle
Brands or the underwriters may round the number of shares of Registrable
Securities allocated to the Investor to the

5


--------------------------------------------------------------------------------


nearest 10 shares of Registrable Securities. If the Investor disapproves of the
terms of any such underwriting, it may elect to withdraw therefrom by written
notice to Castle Brands and the managing underwriter.

6.1.5    Right to Terminate Registration.    Castle Brands shall have the right
to terminate or withdraw any registration initiated by it under this Section 6.1
prior to the effectiveness of such registration, whether or not the Investor has
elected to include his Registrable Securities in such registration.

6.1.6    Registrable Securities.    If at any time Registrable Securities are to
be included in a registration pursuant to this Section 6.1, the securities to be
registered shall be the Purchased Shares or Underlying Shares.

6.2    Expenses of Registration.

All registration and other related expenses incurred in connection with any
registration pursuant to this Section 6, and the reasonable cost of one special
legal counsel to represent all Investors, shall be borne by Castle Brands,
except for Investor's share of underwriter's fees, if any.

6.3    Indemnification.

6.3.1    Indemnification by Castle Brands.    To the extent permitted by law,
Castle Brands will indemnify Investor within the meaning of the Securities Act
with respect to which registration, qualification or compliance has been
effected pursuant to this Section 6 against losses, claims, damages,
liabilities, investigations, actions, proceedings and expenses caused by any
untrue statement or alleged untrue statement of a material fact contained in any
registration statement, prospectus or preliminary or summary prospectus, or any
amendment thereof or supplement thereto, or any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and Castle Brands will reimburse Investor for any legal
and other expenses reasonably incurred by Investor in connection with
investigating or defending any such loss, claim, liability, investigation,
action or proceeding except insofar as the same was made in reliance upon and in
conformity with written information furnished to Castle Brands by an instrument
duly executed by Investor expressly stated for use therein (‘‘Investor's
Information’’) or such liability arises out of or is based on willful misconduct
of Investor.

6.3.2    Indemnification by Investor.    To the extent permitted by law, in
connection with each registration relating to the disposition of the Purchased
Shares or Underlying Shares by Investor pursuant to Section 6, Investor will
indemnify Castle Brands, each of its directors, officers, agents, and any person
who controls Castle Brands (within the meaning of the Securities Act) against
all losses, claims, damages, liabilities, investigations, actions, proceedings
and expenses described in Section 6.1 above, but only with respect to untrue
statements or omissions made in the registration statement, any preliminary or
summary prospectus or the prospectus or any amendment or supplement thereto in
reliance upon and in conformity with Investor's Information; provided, however,
that the liability of Investor for indemnification under this Section 6.3.2
shall not exceed the gross proceeds from the offering received by Investor,
unless such liability arises out of or is based on the bad faith or willful
misconduct of Investor.

6.3.3    Claims for Indemnification.    Each party entitled to indemnification
under this Section 6 (the ‘‘Indemnified Party’’) shall give written notice to
the party required to provide indemnification (the ‘‘Indemnifying Party’’)
promptly after such Indemnified Party has actual knowledge of any claim as to
which indemnity may be sought and shall unless in the Indemnified Party's
reasonable judgment a conflict of interest may exist between the Indemnified
Party and the Indemnifying Party in respect of such claim, permit the
Indemnifying Party to assume the defense of any such claim or any litigation
resulting therefrom, provided that counsel for the Indemnifying Party, who shall
conduct the defense of such claim or litigation, shall be approved by the
Indemnified Party (which approval shall not unreasonably be withheld), and the
Indemnified Party may participate in such defense at such party's expense, and
provided further that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Section 6 except to the extent that the failure to give such notice
is materially prejudicial to an Indemnifying Party's ability to defend such
action. No Indemnifying Party, in the defense of any such claim or litigation,
shall, except with the consent of each

6


--------------------------------------------------------------------------------


Indemnified Party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation.

6.3.4    Survival of Indemnification.    The indemnification provided for under
this Section 6 will remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Party. The obligations of
Castle Brands and Investor under this Section 6 shall survive the completion of
any offering of registrable securities in a registration statement pursuant to
this Warrant Agreement. The parties agree to make such provisions for
contribution as are reasonably requested by the other party hereto, in the event
indemnification is unavailable for any reason.

6.4    Information by Investor; Copies of Prospectus.    Investor shall furnish
to Castle Brands such information regarding itself, the Registrable Securities
held by it and the distribution proposed by it as Castle Brands may reasonably
request in writing and as shall be required in connection with any registration,
qualification or compliance referred to in this Section 6. In connection with
any such registration, Castle Brands shall furnish to Investor the registration
statement and each amendment and supplement thereto and such other documents as
Investor may reasonably request, and such numbers of copies as it may reasonably
request, in order to facilitate the disposition of registrable securities owned
by it, of any prospectus or preliminary or summary prospectus prepared in
conformity with the Securities Act.

6.5    Obligations of Castle Brands.    Whenever required under this Section 6
to effect the registration of any Purchased Shares or Underlying Shares pursuant
to Section 6.1, Castle Brands shall, as soon as practicable:

6.5.1    Prepare and file with the Commission a registration statement with
respect to such securities and use its reasonable efforts to cause such
registration statement to become effective and remain effective for at least 120
days.

6.5.2    Prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection with such
registration statement as may be necessary to keep such registration statement
effective for at least 120 days, and to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement.

6.5.3    Use its reasonable efforts to register and qualify the securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions where an exemption is not available as shall be
reasonably requested by Investor, to keep such registration or qualification in
effect for so long as such registration statement remains in effect, provided
that Castle Brands shall not be required in connection therewith or as a
condition thereto to file a general consent to service of process in any such
states or jurisdictions.

6.5.4    Notify Investor at any time when a prospectus relating thereto is
required to be delivered under the Securities Act upon discovery that or upon
the happening of any event as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing, and at the reasonable request of Investor furnish
to Investor a reasonable number of copies of a supplement to or an amendment of
such prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances in which they were made.

6.5.5    Furnish, at the request of Investor, on the date that such securities
are delivered to the underwriters for sale in connection with a registration
pursuant to this Warrant Agreement, if such securities are being sold through
underwriters, or, if such securities are not being sold through underwriters, on
the date that the registration statement with respect to such securities becomes
effective, (i) an opinion dated such date of the counsel representing Castle
Brands for the purposes of such registration, in form and substance as is
customarily given to underwriters in an underwritten public

7


--------------------------------------------------------------------------------


offering, addressed to the underwriters, if any, and to Investor and (ii) a
letter dated such date from the independent certified public accountants of
Castle Brands in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and to
Investor. Any opinion or letter given shall be subject to all of the
qualifications, exceptions and conditions appropriate to the then existing
circumstances.

6.5.6    Use its reasonable efforts to cause all registered shares to be listed
on each securities exchange on which Castle Brands common stock is then listed.

6.6    Removal of Legend.    After registration of the Purchased Shares and upon
the reasonable request of Investor and at Castle Brands' expense, Castle Brands
shall take such reasonable actions as are necessary to remove the legends and
restrictions on transfer established in this Warrant Agreement.

6.7    Certain Limitations.    The Investor shall not have the right to
participate in a registration under this Section 6 if the Investor receives a
written opinion of counsel for Castle Brands, in substance and authorship
acceptable to Investor, together with a confirming opinion of counsel selected
by Investor, that Investor may make such transfer of all Registrable Securities
(if applicable) in a public sale which will be in compliance with all applicable
securities laws concerning transfer of non-registered securities. If the right
to transfer Registrable Securities publicly is not available to the Investor as
described in the preceding sentence, Investor will have the right to participate
in a registration pursuant to the terms and conditions of this Section 6.

6.8    Termination of Rights.    The rights of the Investor to cause Castle
Brands to register securities under Section 6 shall terminate on April 6, 2008.

Section 7    TAX WITHHOLDING

If, in connection with the exercise of this Warrant Agreement or any sale,
transfer or other disposition of any of the Purchased Shares acquired upon
exercise of this Warrant Agreement, Castle Brands is required by applicable
federal, state or local law to withhold any amount on account of employment,
income or similar taxes, Investor agrees to pay to Castle Brands upon request
the amount required to be withheld.

Section 8    MISCELLANEOUS

8.1    Transfer; Successors and Assigns. Except as the transferability of rights
is expressly limited herein, the terms and conditions of this Warrant Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Warrant Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Warrant Agreement, except as expressly
provided in this Warrant Agreement.

8.2    Titles and Subtitles. The titles and subtitles used in this Warrant
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Warrant Agreement.

8.3    Notices. All notices, requests, demands or other communications required
or permitted to be given under this Warrant Agreement shall be in writing,
delivered to or sent by fax, or postage prepaid certified mail, addressed (a) if
to Investor, at such address as such Investor shall have furnished to Castle
Brands in writing, or (b) if to Castle Brands, at such address as Castle Brands
shall have furnished in writing to Investor to the attention of the President.
Any notice or other communication shall be deemed to be given at the expiration
of the fifth (5th) day after the date of deposit in the United States mail. The
addresses to which notices or other communications shall be mailed may be
changed from time to time by giving written notice to the other party as
provided in this Section 8.3.

8.4    Severability. If any provision of this Warrant Agreement shall be invalid
or unenforceable in any respect for any reason, the validity and enforceability
of any such provision in any other respect and of the remaining provisions of
this Warrant Agreement shall not be in any way impaired.

8.5    Attorneys Fees. If any suit or action is filed by any party to enforce
this Warrant Agreement or otherwise with respect to the subject matter of this
Warrant Agreement, the prevailing party shall be

8


--------------------------------------------------------------------------------


entitled to recover reasonable attorneys fees incurred in preparation or in
prosecution or defense of such suit or action as fixed by the court or courts in
which the suit or action, including any appeal therein, is tried, heard or
decided. Attorneys fees shall include fees of paralegals and deposition
expenses, and shall further include attorneys fees incurred by any party in
connection with any bankruptcy or similar proceeding.

8.6    Governing Law and Venue. This Warrant Agreement shall be governed by and
construed in accordance with the laws of the State of New York. If any suit or
action is filed by any party to enforce this Warrant Agreement or otherwise with
respect to the subject matter of this Warrant Agreement, venue shall be in the
federal or state courts in New York, New York, unless venue there would prevent
the joining of appropriate third parties.

IN WITNESS WHEREOF, the parties have executed this Warrant Agreement as of the
date first above written.

[spacer.gif] CASTLE BRANDS INC.,
a Delaware corporation

[spacer.gif] By:
                                                                
        Mark Andrews
        Chairman and Chief Executive Officer

[spacer.gif] INVESTOR

[spacer.gif]
                                                                        

9


--------------------------------------------------------------------------------
